Citation Nr: 1414144	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-34 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to initial rating in excess of 10 percent for hepatitis C.

2.  Entitlement to an initial compensable rating for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2006 and August 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection and assigned a 0 percent rating for hepatitis C with cirrhosis.  A July 2007 rating decision awarded an initial increased rating of 10 percent for hepatitis C and assigned a separate 0 percent rating for cirrhosis.

In August 2009, the Veteran was provided a videoconference hearing before the undersigned Veterans Law Judge.  In November 2009, the Board remanded the Veteran's claims for additional development. 

In December 2011, the Board granted entitlement to a total disability rating based on individual unemployability due to service-connected disability and remanded the other two claims for further development.

In November 2009 and December 2011 decisions, the Board referred a claim for service connection for posttraumatic stress disorder (PTSD) to the RO for appropriate action.  However, it does not appear that any action has been taken on that claim.  Therefore, that claim is again referred to the RO.  In addition, the Board finds that the record reasonably raises a claim for service connection for hypertension, secondary to service-connected diabetes.  However, as that claim has not been developed for appellate review, the Board refers that claim to the RO for appropriate action.

These matters were previously remanded in November 2013 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

A July 2007 rating decision increased the rating assigned to hepatitis C to 10 percent, and assigned a separate a 0 percent rating for cirrhosis, both effective July 12, 2005.  The Veteran has not indicated satisfaction with the allowance and the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since July 12, 2005, the Veteran's hepatitis C is productive of no more than intermittent or daily symptoms of fatigue, malaise, and anorexia that did not require dietary restrictions and continuous medication.  Incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period are shown. 

2.  From July 12, 2005, to January 6, 2014, the Veteran's cirrhosis of the liver did not manifest in symptoms such as weakness, anorexia, abdominal pain, and malaise.  Beginning on January 6, 2014, the Veteran's cirrhosis of the liver manifested in symptoms such as weakness, anorexia, abdominal pain, and malaise, however those symptoms were already considered in the rating for hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7354 (2013).

2.  The criteria for an compensable initial rating for cirrhosis of the liver have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7312 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter sent in December 2002 and September 2005.  The appeal of the initial rating assigned for hepatitis C and cirrhosis is a downstream issue, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in January 2014, April 2010, April 2009, October 2006, and February 2003.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law with regards to the claim for entitlement to an initial disability rating in excess of 10 percent for hepatitis C and a claim for entitlement to a compensable rating for cirrhosis.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Separate disabilities arising from a single disease entity are to be rated separately. 38 C.F.R. § 4.25  (2012); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14  (2012).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

Hepatitis C 

The Veteran's service-connected hepatitis C is rated 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).  

Under Diagnostic Code 7354, a 10 percent rating is warranted for hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354.  For purposes of rating conditions under Diagnostic Code 7354, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 38 C.F.R. § 4.114, Diagnostic Code 7354, Notes (1)-(2) (2013).

Private treatment records show that between September 1998 and March 2001, the Veteran received treatment for hepatitis C, that included taking an interferon protocol that was eventually discontinued.  During that time, the Veteran did not report any symptoms to his private treatment providers.

An April 2002 VA treatment record reported that the Veteran had indicated that he was experiencing dull abdominal pain due to his hepatitis C.  Subsequently, in September 2002, the Veteran reported abdominal pain due to his hepatitis C.

At a February 2003 VA examination of hepatitis C, the Veteran reported that he had undergone interferon and ribavirin therapy in the past.  He reported fatigue, depression, anxiety, and weakness.  He did not report any ascites, hematemesis, or hospitalizations due to encephalopathy.  Physical examination revealed no evidence of chronic liver disease.

At an October 2006 VA liver, gall bladder, and pancreas examination, the Veteran was found to be prescribed interferon and peg-interferon protocols.  The cirrhosis and malignancy portion of the examination report showed that the Veteran did not display symptoms of weakness, malaise, anorexia, abdominal distension, abdominal pain or jaundice.  No history of portal hypertension was found by the VA examiner.  The VA examiner also reported that a liver biopsy showed cirrhosis in 1998.  Physical examination of the Veteran revealed that he had no weight change with a normal abdominal examination.  The VA examiner diagnosed the Veteran with hepatitis C and cirrhosis, that was most likely caused by or a result of active service exposure.

On March 2007, the Veteran submitted a statement that reported that he had severe stomach pain, nausea, and fatigue secondary to hepatitis C.

At an April 2009 VA examination of hepatitis C, the Veteran reported that he was not receiving any treatment at the time of the examination but that he was experiencing left upper quadrant abdominal pain.  The Veteran reported two incapacitation episodes during the last 12 month period that lasted one day in duration.  Physical examination revealed a weight loss of less that 10 percent compared to the Veteran's baseline weight.  No evidence of malnutrition was found.  The Veteran abdominal examination was normal and there was no evidence of portal hypertension.

An April 2010 VA examination of hepatitis C shows that the Veteran reported upper quadrant abdominal pain.  He reported constant fatigue from the hepatitis C that was progressive throughout the day.  He also reported nausea and vomiting.  The Veteran reported that he was not receiving any treatment for hepatitis C.  The VA examiner reported that the Veteran experienced two incapacitation episode during the last 12 month period that lasted one day in duration.  Physical examination showed that the Veteran displayed no weight loss, malnutrition, or portal hypertension.  The Veteran also had a normal abdominal examination.  The VA examiner concluded the report by opining that the Veteran's fatigue symptoms were a constant issue.

At a January 2014 VA examination of hepatitis C, the Veteran reported that his hepatitis C had increased in severity due to the increased fatigue he was experiencing.  The Veteran was found not to be taking continuous medication concerning his hepatitis C.  Symptoms attributable to hepatitis C were noted by the VA examiner as daily fatigue, daily malaise, intermittent anorexia, intermittent arthralgia, intermittent right quadrant pain, and weight loss.  The Veteran was found to have an incapacitating episode due to the hepatitis C during the last 12 months that lasted less than one week.  

The Board finds that the preponderance of the evidence is against the claim for an increased initial rating in excess of 10 percent for hepatitis C.  

At no time, during the pendency of this appeal has the Veteran's symptoms of hepatitis C risen to the criteria for the next highest disability rating of 20 percent.  The Veteran has not been prescribed continuous medication or dietary restrictions to treat symptoms of fatigue, malaise, and anorexia.  While the Veteran was prescribed medication in 2006, no symptoms were shown at that time.  Additionally, the Veteran and medical personnel have consistently classified his incapacitating episodes as lasting from a few hours to one day.  He also never reported that the episodes have lasted for more than one week during any year of the appeal period, which would meet the criteria for a 20 percent disability rating.  

Therefore, the Board finds that the Veteran's current symptoms of hepatitis C are more representative of the criteria for the 10 disability rating he is currently assigned and that the preponderance of the evidence is against an increased initial rating in excess of 10 percent.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cirrhosis of the Liver

The Veteran's cirrhosis of the liver is currently rated 0 percent.  38 C.F.R. § 4.114, Diagnostic Code 7312 (2013).

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  38 C.F.R. § 4.114 , Diagnostic Code 7312 (2013).  Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling. Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.

The Board finds that the Veteran's symptoms of cirrhosis did not meet the criteria for a compensable rating prior to January 6, 2014.  Prior to January 6, 2014, the record is absent of any complaints, treatments, or reports of symptoms due to cirrhosis of the liver.  

A 1998 VA treatment reported indicates that the Veteran was diagnosed with cirrhosis.  

An October 2006 VA examination report shows that the Veteran did not display symptoms of weakness, malaise, anorexia, abdominal distension, abdominal pain, or jaundice.  No history of portal hypertension was found.  The VA examiner also reported that a liver biopsy showed cirrhosis in 1998.

During an April 2009 VA examination, the Veteran showed no evidence of portal hypertension.  An April 2010 VA examination found that the Veteran displayed no weight loss, malnutrition, or portal hypertension.  

The Board finds that prior to January 6, 2014, the competent evidence shows that the Veteran's symptoms of cirrhosis did not meet the criteria for a compensable rating of 10 percent which would require symptoms such as weakness, anorexia, abdominal pain, and malaise.  While the Veteran reported those types of symptoms before January 6, 2014, medical personnel associated those symptoms with his service connected hepatitis C and not cirrhosis of the liver.  Furthermore, those symptoms were the basis for the assignment of a 10 percent rating for hepatitis C, and thus cannot be considered as the basis to assigned a separate rating for cirrhosis.  38 C.F.R. § 4.14 (2013).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable rating prior to January 6, 2014.

The Board finds that as of January 6, 2014, the Veteran's symptoms of cirrhosis met the criteria for a disability rating of 10 percent.  However, a separate rating is not warranted for cirrhosis as those same symptoms were the basis for the assignment of a 10 percent rating for hepatitis C and to assigned a separate rating would be impermissible pyramiding.  38 C.F.R. § 4.14 (2013).

At a January 6, 2014, VA examination for cirrhosis of the liver, the VA examiner reported that the symptoms from cirrhosis consisted of daily weakness, intermittent anorexia, intermittent abdominal pain, daily malaise, and weight loss.  However, a 10 percent rating for hepatitis C is granted based on a showing of intermittent fatigue, malaise, and anorexia.  The Veteran's symptoms did not support the assignment of a 20 percent rating for hepatitis because the evidence does not show daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks during a 12-month period.  The Board finds that there is insufficient separate symptomatology due to cirrhosis to support the assignment of a separate compensable rating as the symptoms have already been considered in assigning a rating for hepatitis C.

The Board finds that the preponderance of the evidence is against the claim for entitlement to a compensable disability rating for cirrhosis.  In reaching that decision, the Board has considered the Veteran's statements.  The Board finds that the Veteran is competent to report that he has pain and other symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to provide an opinion requiring medical knowledge, such as attributing those symptoms to specific disability rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, his assertions cannot constitute competent medical evidence that his disabilities have increased in severity so as to warrant a higher evaluation.  Here, the clinical evidence pertaining to the Veteran's hepatitis C and cirrhosis disabilities is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the symptoms he has reported have been appropriately considered in this decision.  

As the preponderance of the evidence is against the claim for increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular rating

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's hepatitis C and cirrhosis are contemplated by the schedular criteria.  38 C.F.R. § 4.115b (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by those types of symptoms listed.  Essentially, the Veteran has reported weakness, anorexia, abdominal pain, malaise, and nausea.  The Veteran's symptoms are consistent with those listed in the scheduler criteria as during different time periods the manifestations of symptoms occurred and incapacitating episodes reported were considered.  As to the severity of the symptoms, the scheduler criteria contemplate the different levels of severity that the Veteran has experienced and the number of incapacitating episodes he has experienced in the last 12 months.  Therefore, the Board declines to remand this matter for referral for extraschedular consideration because the scheduler rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned scheduler rating is adequate.  Furthermore, while some interference with employment was found at the January 2014 examination due to lack of stamina, weakness, and fatigue, the evidence does not show marked interference with employment or frequent hospitalization.


ORDER

Entitlement to an initial rating in excess of 10 percent for hepatitis C is denied.

Entitlement to an initial compensable rating for cirrhosis of the liver is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


